58Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-8, 10, 11 and 13-15 are rejected under 102/103 Rejection.
Claim 12 is objected.
Claim 9 is canceled.

Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. In particular, in the prong 1 analysis claims 1, 13, 14 and 15 comprising the limitation of  ”an output controller configured to control an output unit to output the dependent variable calculated by the calculator, wherein by using the dependent variable, a change in a temperature, in performance, or in a physical quantity affecting the temperature is identified”, is outputting specific result/variable, which will be consider, as a significant additional steps.
  Thus claims 1, 13, 14 and 15 are deemed patent eligible under 35 USC 101.  Claims 2-8 and 10-12 are dependent claims of claim 1 and are also patent eligible under 35 USC 101.   
 Dependent claims 2-8 and 10-12 are eligible under 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 7, 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable over Stefanski (US Pub.2017/0059190).

Regarding Claim 1, Stefanski disclose an electronic apparatus comprising:
      a housing (Fig. 5A, para [0011], where illustrate a thermostat having a visually
pleasing, smooth, sleek and rounded exterior appearance while at the same time including one or more sensors for detecting occupancy and/or users, according to some
embodiments; para [0037], where electronic components inside a thermostat housing can generate heat);
     a heat generating element accommodated in the housing (para [0109], where Fig. 8, 
additional temperature sensors can be strategically placed throughout the 
thermostat in order to measure the heat generated by each heat-generating 
component.  In some embodiments, a temperature sensor may be placed next to 
(e.g., within 3 mm, 5 mm, or 10 mm) each heat-generating component),
smart thermostats described herein may have as few as 3 temperature sensors);
     three or more sensors (para [0091], where smart thermostats described herein may have as few as 3 temperature sensors; Table 1, para [0128], where thermistor j measurement at time n (for 7 thermistors next to heat-generating components)); 


    PNG
    media_image1.png
    63
    273
    media_image1.png
    Greyscale

, e.g., Tcomp [n] are the dependent variables of temperature and xj is independent variables, 
J- is the sensors and Ak,j  is coefficients. The sum of the 11 products, e.g., polynomial with multiples sensors; (para [0098], where coefficient vector can include a weight for each of the device sensor inputs); also see para [0102], where the coefficient matrix needs to accurately characterize the weight to be applied to each sensor input at each point in time.  Block diagram 800 uses an initial coefficient matrix 806 that can be initially populated with a best-guess for each weight.  In some embodiments, an initial set of sensor readings can be used to generate the initial coefficient matrix 806); and

     an output controller configured to control an output unit to output the dependent variable, wherein by using the dependent variable, a change in a temperature, in performance, or in a physical quantity affecting the temperature is identified (Fig. 8, # 818, para [002], [0063], [0064], where digital electronic thermostats typically employ digital integrated circuits that control the flow of electric power to a Heating, Ventilation, and Air Conditioning  (HVAC) system; operation of HVAX system 103 is selectively actuated by control electronics 412 communicating with thermostat 102 over control 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to ability the thermostat to read the temperature and  control the HVAC furnace in order to regulate the temperature in homes, office buildings, warehouses, and so forth.

Regarding Claim 2, Stefanski disclose the electronic apparatus according to claim 1, wherein the dependent variable is compared with a threshold (set temperature, para [0064], where rotating the outer ring 512 clockwise, the real-time (i.e. currently active) setpoint temperature can be increased, and by rotating the outer ring 512 counter-clockwise, the real-time setpoint temperature can be decreased, e.g., setpoint correspond to the threshold).
 

Regarding Claim 3, Stefanski disclose the electronic apparatus according to claim 1, wherein the polynomial includes a sum of products of the three or more independent variables and predetermined coefficients corresponding to the respective independent variables (par [0103], a equation 5

    PNG
    media_image2.png
    98
    426
    media_image2.png
    Greyscale

 is polynominal, and Tcomp is dependent variable, and x is independent  variables, and A is coefficients; para [0029], where This matrix also uses historical readings 1608,



Regarding Claim 4, Stefanski disclose he electronic apparatus according to claim 3, wherein the polynomial includes the sum of products of the independent variables and the coefficients (equation 5, where Tcomp is dependent variable, and x is independent  variables, and A is coefficients); and
     one of the sensors that corresponds to one of the independent variables resulting in a maximum product in a first dependent variable differs from one of the sensors 
that corresponds to one of the independent variables resulting in a maximum product in a second dependent variable, the second dependent variable being different from the first dependent variable (para [0130], where from equation 5, where  j is the sensor, [n-k] is the particular time 1, time 2…time N, represents the maximum term in equation, where the A k,j xj [n-k] is a product form of the equation of the sum of this products in different terms and in different times, where sensor will be reading, which giving contribution of the one product which will be greater than another one, and one of the product will be inherently represents the maximum product).

Regarding Claim 5, Stefanski disclose the electronic apparatus according to claim 1, wherein the dependent variable corresponds to temperature (Fig. 8, # 806 initial coefficients, para [0130], where equation 5: 

    PNG
    media_image1.png
    63
    273
    media_image1.png
    Greyscale

, e.g., Tcomp [n] are the dependent variables of temperature).

Regarding Claim 7, Stefanski disclose the electronic apparatus according to claim 1, wherein all of the three or more sensors detect temperature (para [0091], where smart thermostats described herein may have as few as 3 temperature sensors).

Regarding Claim 10, Stefanski disclose the electronic apparatus according to claim 1,
    wherein the calculator calculates, as the dependent variable, a sum of products of independent variables and coefficients corresponding to the respective detected values of the sensors ((Fig. 8, # 806 initial coefficients, para [0130], where equation 5: 

    PNG
    media_image1.png
    63
    273
    media_image1.png
    Greyscale

, e.g., Tcomp [n] are the dependent variables of temperature and xj is independent variables, 
J- is the sensors and Ak,j  is coefficients. The sum of the 11 products, e.g., polynomial with multiples sensors; (para [0098], where coefficient vector can include a weight for each of the device sensor inputs); also see para [0102], where the coefficient matrix needs to accurately characterize the weight to be applied to each sensor input at each point in time.  Block diagram 800 uses an initial coefficient matrix 806 that can be initially populated with a best-guess for each weight.  In some embodiments, an initial set of sensor readings can be used to generate the initial coefficient matrix 806), and


Regarding Claim 11, Stefanski disclose the electronic apparatus according to claims 1, wherein the housing accommodates a first part including a sensor and a second part including no sensor (Fig. 8, where 1002, 1004 and 1006/first part located on the board 1008 with thermistors, and on another part/second another heat generated components indicated as a square without the temperature sensors /thermistors);
     the heat generating element includes a first heat generating element disposed in the first part and a second heat generating element disposed in the second part (Fig. 10, para [0111], [0112], where  components can be spaced on the thermostat circuit board such that temperature sensors can be places next to each component… and further heat generated components 1002, 1004, 1006  and are thus not shown on the circuit board 1008 these thermistors are generally places within a few millimeters of the heat-generating components 1002, 1004 , 1006, e.g., the first part include the thermistor/sensors and second part not include the thermistor/sensor, see Fig. 10, the  represents the first part with components 1002, 1004 and 1006 and thermistors and another part does not comprises the thermistors); and

    the calculator calculates a dependent variable corresponding to a temperature of the second heat generating element in the second part, based on the detected values of the three or more sensors (Fig. 8, # 806 initial coefficients, para [0130], where equation 5: 

    PNG
    media_image1.png
    63
    273
    media_image1.png
    Greyscale

, e.g., Tcomp [n] are the dependent variables of temperature and xj is independent variables, 
J- is the sensors and Ak,j  is coefficients. The sum of the 11 products, e.g., polynomial with multiples sensors).

Regarding Claim 13, Stefanski disclose a method for calculating a dependent variable an index, the method comprising:
     acquiring, by an electronic apparatus, detected values of three or more sensors (para [006], where plurality of first temperature sensors may include a plurality of thermistors; para [0113], where these thermistors measure the instantaneous contribution from each of the heat generating components); and
    performing control to output the calculated dependent variable, wherein
by using the dependent variable, a change in a temperature, in performance, or in a physical quantity affecting the temperature is identified (Fig. 8, # 818, para [002], [0063], [0064], where digital electronic thermostats typically employ digital integrated circuits that control the flow of electric power to a Heating, Ventilation, and Air Conditioning  (HVAC) system; operation of HVAX system 103 is selectively actuated by control 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to ability the thermostat to read the temperature and  control the HVAC furnace in order to regulate the temperature in homes, office buildings, warehouses, and so forth.

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 1.
Regarding Claim 15 is analyzed and rejected as discussed with respect to claim 1. 
Additionally, in claim 15, Stefanski disclose dependent variable calculated by the calculator (see equation 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanski (US Pub.2017/0059190) in view of Brace (US Pub.2003/0075120).

Regarding Claim 6, Stefanski disclose the electronic apparatus according to claim 1, further comprising: but does not disclose:
     a cooling element configured to cool the heat generating element, wherein

Brace disclose a cooling element configured to cool the heat generating element, wherein
     the dependent variable is a dependent variable representing cooling performance of the cooling element (Abstract: secondary flow of coolant is injected into the primary flow of coolant in dependence upon a variable provided by a sensor, which provides an indication of the temperature).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide cooling performance of the cooling element as taught by Brace in the Stefanski in order to prevent overheating of electronic device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanski (US Pub.2017/0059190) in view of Brace (US Pub.2003/0075120) in view of Kasai (US Pub.2004/0079094).

Regarding Claim 8, Stefanski disclose the electronic apparatus according to claim 1, but does not disclose the three or more sensors include sensors configured to detect physical quantities that are different from each other.
Kasai disclose three or more sensors include sensors configured to detect physical quantities that are different from each other (para [0017], where temperature and humidity sensors 16; para [0047], where infrared sensor 15, a temperature and humidity sensor 16 for detecting the temperature pf an intake air taken into the inlet 3).
 Kasai in the Stefanski in order to improve average temperature of the space.

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 12, Stefanski (US Pub.2017/0059190) disclose calculating the dependent variable corresponding to the temperature of the heat generating element , based on a sum of sum of products of another dependent variable and coefficients (see equation 5: 

    PNG
    media_image1.png
    63
    273
    media_image1.png
    Greyscale

, e.g., Tcomp [n] are the dependent variables of temperature and xj is independent variables, 
J- is the sensors and Ak,j  is coefficients. The sum of the 11 products, e.g., polynomial with multiples sensors),
but Stefanski fail to anticipate or render obvious that a step of define does not disclose “the calculator calculates the dependent variable corresponding to the temperature of the second heat generating element in the second part, based on a 

 Yamamoto (US Pub.2007/0054164) disclose the housing accommodates a first part including a sensor and a second part including no sensor (see Fig. 2, para [0094] and [0095], where first to third heating elements 170, 172, 174 change depending on temperature;
 And in para [0020], where high-temperature reaction part heating element functions as a temperature sensor, the high-temperature reaction part can be temperature-controlled without a temperature sensor separately provided in the high-temperature reaction part), but Stefanski and Yamamoto either singularly or in combination, fail to anticipate or render obvious that a step of
 “the calculator calculates the dependent variable corresponding to the temperature of the second heat generating element in the second part, based on a sum of products of another dependent variable and coefficients, the another dependent variable being calculated from the detected values of the sensors”.

Tsutsui (US Pub.2015/0086328) disclose the housing accommodates a first part including a sensor and a second part including no sensor (Fig. 8, # 73, # 43, para [0087], where a constant current may be constantly supplied to the sheathed heater 73 when heating the base without providing a temperature sensor… a value of the constant current supplied to the sheathed heater 73 may be changed corresponding to a temperature detected by a temperature sensor 43 which detects the temperature of the but Stefanski and Tsutsui either singularly or in combination, fail to anticipate or render obvious that a step of define
  “the calculator calculates the dependent variable corresponding to the temperature of the second heat generating element in the second part, based on a sum of products of another dependent variable and coefficients, the another dependent variable being calculated from the detected values of the sensors”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO 
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857